Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitchin (US Pub App 2016/0242975).

Regarding claim 1, Kitchin discloses a vehicle access ramp, comprising: 
(a) a base section (2) arranged to be mounted on a vehicle; and 
(b) a fold-out section (3) coupled to the base section, the fold-out section movable relative to the base section between a use position extending away from the base section to allow a user to travel along the fold-out section (Fig.1) and a storage position blocking travel along the fold-out section (Fig.2), 
wherein the base section includes a frame (1, surrounding 2) and a deck panel (2) coupled to the frame, the deck panel is movable between a raised position (Fig.2) with the deck panel arranged substantially horizontal and a lowered position with the deck panel substantially aligned with the fold-out section in the use position (Fig.1).

Regarding claim 2, Kitchin further discloses a drive mechanism (11, 12/20) coupled to the frame and configured to move the deck panel between the raised and lowered positions (Para.23).

Regarding claim 3, Kitchin further discloses wherein the drive mechanism supports the deck panel in the raised position to allow the deck panel to be loaded (Para.23).

Regarding claim 4, Kitchin further discloses wherein the drive mechanism includes a drive unit (24), an axle (22) coupled to the drive unit for rotation by the drive unit (Para.23), and a lifter (11/element @ 20, Fig.5, 2 embodiments) coupled to the axle for rotation with the axle, and wherein the lifter engages the deck panel with rotation of the axle to move the deck panel between the raised and lowered positions (Para.23).

Regarding claim 5, Kitchin further discloses wherein the lifter is arranged substantially perpendicular to the deck panel in the raised position, and wherein the lifter is arranged substantially parallel to the deck panel in the lowered position (Fig.5).

Regarding claim 6, Kitchin discloses a vehicle (Fig.1), comprising:
(a) a floor (13); 
(b) an opening into the vehicle (@ 2); and 
(c) a vehicle access ramp (2, 3) coupled to the floor adjacent to the opening (Fig.1), the vehicle access ramp comprising: 
(1) a base section (2) mounted on the vehicle; and, 
(2) a fold-out section (3) coupled to the base section, the fold-out section movable relative to the base section between a use position (Fig.1) extending away from the base section to allow a user to travel along the fold-out section and a storage position blocking travel along the fold-out section (Fig.2), 
wherein the base section includes a frame (1, surrounding 2) and a deck panel (2) coupled to the frame, the deck panel is movable between a raised position with the deck panel substantially aligned with the floor to form a usable part of the floor (Fig.2) and a lowered position with the deck panel substantially aligned with the fold-out section in the use position to allow access into or out of the vehicle through the opening along the vehicle access ramp (Fig.1).

Regarding claim 7, Kitchin further discloses a drive mechanism (11,12/20) coupled to the frame and configured to move the deck panel between the raised and lowered positions (Para.23).

Regarding claim 8, Kitchin further discloses wherein the drive mechanism supports the deck panel in the raised position to allow the deck panel to be loaded as a usable part of the floor (Paras.21, 23).

Regarding claim 9, Kitchin further discloses wherein the drive mechanism includes a drive unit (24), an axle (22) coupled to the drive unit for rotation by the drive unit (Para.23), and a lifter (11/element @ 20, Fig.5, 2 embodiments) coupled to the axle for rotation with the axle, and wherein the lifter engages the deck panel with rotation of the axle to move the deck panel between the raised and lowered positions (Para.23).

Regarding claim 10, Kitchin further discloses wherein the lifter is arranged substantially perpendicular to the deck panel in the raised position, and wherein the lifter is arranged substantially parallel to the deck panel in the lowered position (Fig.5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dierks, Voelzke, Ferguson, Robertson, Perez, Green, Behnke, Collett, Geraets, Cerocchi, Matsuoka, Watkins, Johnson, Marcum, Selzer, Morris and Schepmann further disclose elements of a vehicle access ramps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652